Matter of Patel v Venettozzi (2020 NY Slip Op 07446)





Matter of Patel v Venettozzi


2020 NY Slip Op 07446


Decided on December 10, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 10, 2020

530893

[*1]In the Matter of Vinod Patel, Petitioner,
vDonald Venettozzi, as Acting Director of Special Housing and Inmate Disciplinary Programs, Respondent.

Calendar Date: November 13, 2020

Before: Mulvey, J.P., Aarons, Pritzker, Reynolds Fitzgerald and Colangelo, JJ.


Vinod Patel, Woodbourne, petitioner pro se.
Letitia James, Attorney General, Albany (Kate H. Nepveu of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. Because petitioner has received all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Olukotun-Williams v Annucci, 185 AD3d 1368, 1369 [2020]; Matter of Urena v Keyser, 185 AD3d 1368, 1368 [2020]). As the record reflects that petitioner was ordered to pay a reduced filing fee of $35, and he has requested reimbursement thereof, we grant petitioner's request for that amount (see Matter of Olukotun-Williams v Annucci, 185 AD3d at 1369).
Mulvey, J.P., Aarons, Pritzker, Reynolds Fitzgerald and Colangelo, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $35.